Title: From George Washington to John Hancock, 6 September 1776
From: Washington, George
To: Hancock, John



Sir
New York Septr 6th 1776

I was last night honored with your favor of the 3d with sundry Resolutions of Congress, and perceiving It to be their Opinion and determination that no damage shall be done the City in case we are obliged to abandon It, I shall take every measure in my power to prevent It.
Since my Letter of the 4th nothing very material has occurred, unless It is that the Fleet seem to be drawing more together and all getting close in with Governor’s Island. Their designs we can not learn, nor have we been able to procure the least information of late of any of their plans or Intended Operations.
As the Enemy’s movements are very different from what we expected and from their large Encampments a considerable distance up the Sound, there is reason to beleive they Intend to make a landing above or below Kings bridge & thereby to hem in our Army and cut off the communication with the Country, I mean to call a Council of Genl Officers to day or to morrow & endeavour to digest and fix upon some regular and certain System of conduct to be pursued in order to baffle their efforts and

counteract their Schemes, and also to determine on the expediency of evacuating or attempting to maintain the City and the Several posts on this Island—The result of their Opinion & deliberations I shall advise Congress of by the earliest Opportunity which will be by Express, having It not in my power to communicate any Intelligence by post as the Office is removed to so great a distance and entirely out of the way.
I have Inclosed a List of the Officers who are prisoners and from whom Letters have been received by a Flag. we know there are others not Included in the List.
Genl Sullivan having Informed me that Genl Howe was willing that an exchange of him for Genl Prescot should take place, It will be proper to send Genl Prescot—immediately—that It may be effected.
As the Militia Regiments in all probability will be impatient to return and become pressing for their pay, I shall be glad of the direction of Congress, whether they are to receive It here or from the Conventions or Assemblies of the respective States to which they belong. On the One hand, the Settlemt of their Abstracts will be attended with trouble and difficulty—On the other they will go away much better satisfied and be more ready to give their aid in future, If they are paid before their departure.
Before I conclude, I must take the liberty of mentioning to Congress the great distress we are in for want of Money—Two Months pay, and more to some Battallions, is now due the Troops here without any thing in the Military chest to satisfie It. This occasions much disatisfaction and almost a general uneasiness. Not a day passes without complaints and the most Importunate and urgent demands on this head. As It may Injure the service greatly, and the want of a regular supply of Cash produce consequences of the most fatal tendency, I entreat the attention of Congress to this subject, and that we may be provided as soon as can be with a Sum equal to every present claim.
I have wrote to Genl Howe proposing an Exchange of Genl McDonald for Lord Sterling and shall be extremely happy to obtain It as well as that of Genl Sullivan’s for Genl Prescott, being greatly in want of them and under the necessity of appointing protempore, Some of the Cols. to command Brigades.

I have the Honor to be with the highest respect Sir Yr Most Obedt Servt

Go: Washington


P.S. As Two Regiments from N. Carolina & 3 Regimts more from Virga are ordered here, If they could embark at Norfolk &c. and come up the Bay with Security, It would Expedite their arrival & prevent the Men from a Long Fatiguing March—This however should not be attempted If the Enemy have Vessels in the Bay and which might probably Intercept ’em.

